Citation Nr: 9906477	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  95-01 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Whether the veteran's VA compensation for post-traumatic 
stress disorder, then evaluated as 30 percent disabling, was 
properly terminated on May 1, 1990.

2.  Entitlement to an effective date earlier than February 4, 
1994, for a 50 percent evaluation of the veteran's service-
connected post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel



INTRODUCTION

The veteran had active service from September 1970 to July 
1972.  This appeal arises from an April 1994 rating decision 
of the Boston, Massachusetts, Regional Office (RO).  In this 
decision, the RO reinstated the veteran's compensation for 
his service-connected post-traumatic stress disorder (PTSD).  
It was determined that he was entitled to a 50 percent 
evaluation effective from February 4, 1994.  The veteran 
appealed this decision.

A review of the veteran's contentions and the RO's statement 
of the case (SOC) issued in August 1994 indicates that there 
are actually two different issues in this case that have been 
intermingled.  The first issue is whether the RO properly 
terminated the veteran's VA compensation for PTSD in May 
1990.  The second issue is whether the veteran is entitled to 
an effective date earlier than February 4, 1994, for the 
award of a 50 percent evaluation for his PTSD.  As the 
undersigned has found that a favorable decision can be 
rendered for the veteran at the present time regarding the 
first issue, it is discussed in the following decision.  The 
second issue is discussed in the subsequent REMAND section.

In his substantive appeal (VA Form 9) of August 1994, the 
veteran requested a hearing before the Board of Veterans' 
Appeals (Board).  He withdrew this request in a written 
statement received in November 1997.

In a brief of February 1999 submitted directly to the Board, 
the veteran's representative contended that the issue of an 
increased evaluation of the veteran's PTSD was currently 
before the Board.  In the February 1999 informal hearing 
presentation presented by the veteran's representative, it 
was argued that there is clear and unmistakable error in the 
RO's April 1994 rating decision in that it failed to assign a 
100 percent evaluation for the veteran's PTSD.  The 
undersigned finds that this issue is not properly before the 
Board at the present time and that it is not inextricably 
intertwined with the issues on appeal.  Therefore, this 
matter is referred to the RO for the appropriate action.


FINDING OF FACT

Notice of the VA Medical Center's scheduled examinations in 
August 1989 and September 1990, and the RO's notice of 
termination of VA compensation in December 1990, were not 
sent to the veteran's last known address.


CONCLUSION OF LAW

The veteran's VA compensation for PTSD was improperly 
terminated on May 1, 1990.  38 C.F.R. § 3.103(b), 3.655(c) 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background.

By rating decision June 1981, the RO granted service 
connection for PTSD.  This disorder was evaluated under the 
U. S. Department of Veterans Affairs (VA) Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411, and was 
found to be 30 percent disabling effective from December 
1980.  This evaluation was confirmed in rating decisions of 
August 1983, November 1985, December 1985, and June 1987. 

A VA letter was sent to the veteran in June 1989 informing 
him that he would soon be notified of the date for the 
medical evaluation of his service-connected disability.  
However this letter was not sent to the veteran's last known 
address in N. Weymouth, MA, but was instead sent to a S. 
Boston, MA address.  There is no indication in the claims 
file that the veteran ever changed his address to the S. 
Boston address.  He was informed that if he failed to report 
for this examination his VA compensation could be reduced or 
discontinued.  This letter, as well as all subsequent letters 
sent to the veteran by the RO, was not returned by the post 
office.  In a memorandum of September 1989, the VA Medical 
Center notified the RO that the veteran had failed to report 
for his scheduled examination earlier that same month.  The 
VA Medical Center's notice was sent to the same S. Boston 
address as the RO's letter of June 1989.

In a letter issued in November 1989, sent to the same S. 
Boston address as the June 1989 letter, the RO notified the 
veteran that it had been informed that he had failed to 
report for a scheduled examination.  He was informed that his 
service-connected disability was subject to change and an 
examination was needed in order to determine if it had 
improved or worsened.  It was proposed that the veteran's VA 
benefits would be discontinued on February 1, 1990, unless he 
agreed to attend a VA medical examination.  

An internal VA memorandum of early December 1989 reported 
that the veteran had contacted the RO and claimed that his 
child had torn up the recent letter sent to him from the VA 
before he could read it.  He requested that a copy of that 
letter be sent to him.  The address he reported was the same 
as the N. Weymouth address noted in the claims file prior to 
June 1989.  

By letter of late May 1990, the RO wrote to the veteran and 
sent it to the N. Weymouth  address that he had reported to 
the VA in December 1989.  This letter notified him that his 
VA compensation would be terminated effective June 1, 1990, 
because of his failure to report to the last scheduled VA 
medical examination.  He was informed that if he was ready to 
report for VA examination to contact the RO.  The veteran 
submitted a written statement in late June 1990.  He claimed 
that his ex-spouse was mentally ill and had been hiding his 
mail.  The veteran felt this was the reason he had not 
received the RO's notification of his scheduled VA medical 
examination.  He requested that a new examination be 
scheduled.  In this letter, the veteran also requested that 
correspondence be sent to a new address.  The address was the 
post office in Weymouth Landing, MA.  

In July 1990, the RO contacted the veteran at the Weymouth 
address and requested that he provide more detailed 
information so that his June 1990 letter could be identified 
with the right claims file.  This information was returned in 
mid-July 1990.  In the appropriate spaces provided, the 
veteran noted the requested information in black ink.  At the 
bottom of the page, an address was written in the margin in 
blue ink.  The address was the veteran's N. Weymouth address.

A letter was sent to the veteran by the RO in August 1990 to 
the post office in Weymouth.  This letter notified him that 
he would soon be scheduled for a VA medical examination.  He 
was warned that his failure to appear for this examination 
could result in the discontinuance of his VA monetary 
payments.

A memorandum was received from the VA Medical Center in 
approximately September 1990.  It was reported that the 
veteran had again failed to report for his scheduled medical 
examination.  The address noted for the veteran on this 
memorandum was the same S. Boston address to which the RO's 
letter of June 1989 had been sent.

By letter of December 1990, the RO informed the veteran that 
his VA compensation payments had been stopped effective May 
1, 1990, due to him twice failing to report for examination.  
He was notified that if he wished to resume his benefits he 
should indicate his willingness to report to a VA medical 
examination.  This letter was sent to the Weymouth address.  

A letter was sent to the veteran in March 1991 from the VA 
Data Processing Center.  This letter noted that the veteran 
had claimed that he had not received a VA benefit check in 
June 1989 and a courtesy disbursement had subsequently been 
sent to him.  He was informed that both checks had been 
endorsed with his name and cashed.  It was requested that the 
veteran review copies of these endorsements and identify if 
one of these checks had been forged.  If one of the 
endorsements was not his, he was requested to inform the VA 
of this in an attached form.  The copies of the checks in 
question each listed different addresses.  The check dated in 
June 1989 listed the S. Boston address noted on the RO's 
letter issued in June 1989.  The check dated in August 1989 
listed the N. Weymouth address noted as the veteran's home 
address prior to June 1989.  

A written statement was received by the veteran in February 
1994.  He requested that his claim for service connection for 
PTSD be reopened.  The veteran claimed that because his ex-
spouse had been stealing his mail and he had not received the 
VA's notification of his appointment for medical examination.  
A new home address was reported in this letter.  

The veteran attended the next scheduled VA psychiatric 
examination in March 1994.  He reported continued psychiatric 
treatment and hospitalization during the period from 1991 to 
1993.  By rating decision of April 1994, the RO reinstated 
the veteran's compensation for PTSD.  In addition, it was 
determined that the veteran's current symptomatology 
warranted an evaluation of 50 percent disabling.  This award 
was made effective from February 4, 1994.  The RO found that 
there was insufficient evidence to evaluate the veteran's 
PTSD between May 1, 1990, and February 3, 1994.  The veteran 
was notified of this determination by letter of May 1994.  

A letter was received from the veteran in May 1994.  He 
claimed that he had been unable to attend his VA examinations 
in 1989 and 1990 because he had just received custody of his 
children and "life was and is tough."  Also in May 1994, 
the veteran's representative filed a claim for an earlier 
effective date for his recent increase in PTSD.  It was noted 
that if the veteran's hospitalization or treatment records 
prior to February 1994 evidenced symptomatology equivalent to 
a 50 percent evaluation, then he was entitled to an earlier 
effective date.

A SOC was issued to the veteran in August 1994.  The veteran 
was notified of the RO's determination that since his VA 
compensation for PTSD had been terminated in May 1990 due to 
his failure to report for examination, his claim in February 
1994 was therefore considered a claim to reopen service 
connection and not a claim for an increased evaluation.  
Because the veteran's claim was reopened, he was not entitled 
under the provisions of 38 C.F.R. § 3.400(b)(2) to an earlier 
effective date for the award of his 50 percent evaluation for 
PTSD.  It was also determined that a resumption of his VA 
compensation prior to February 1994 was not warranted. 

In his substantive appeal (VA Form 9) of August 1994, the 
veteran claimed that his mentally ill spouse had stolen his 
mail in 1990 and that he therefore had not received 
notification of his scheduled VA examinations.  He asserted 
that soon thereafter he had won custody of his children.  The 
veteran alleged that raising and taking care of his children 
had consumed his time between 1990 and 1994 and had not 
allowed him to pursue reopening his claim.  


II.  Applicable Criteria.

Claimants and their representatives are entitled to notice of 
any decision made by the VA affecting the payment of 
benefits.  Such notice shall clearly set forth the decision 
made, any applicable effective date, the reasons for the 
decision, the right to a hearing on any issue involved in the 
claim, the right of representation and the right, as well as 
the necessary procedures and time limits, to initiate an 
appeal of the decision.  No award of compensation shall be 
terminated, reduced or otherwise adversely affected unless 
the beneficiary has been notified of such adverse action and 
has been provided a period of 60 days in which to submit 
evidence for the purpose of showing that the adverse action 
should not be taken.  38 C.F.R. § 3.103(b)(1) & (2) (1998).

When a claimant fails to report for a reexamination and the 
issue is continuing entitlement, the VA shall issue a pre-
termination notice advising the payee that payment for the 
disability or disabilities for which the reexamination was 
scheduled will be discontinued.  Such notice shall also 
include the prospective date of discontinuance or reduction, 
the reason therefor and a statement of the claimant's 
procedural and appellate rights.  The claimant shall be 
allowed 60 days to indicate his or her willingness to report 
for a reexamination or to present evidence that payment for 
the disability or disabilities for which the reexamination 
was scheduled should not be discontinued.  If there is no 
response within 60 days, or if the evidence submitted does 
not establish continued entitlement, payment for such 
disability or disabilities shall be discontinued or reduced 
as of the date indicated in the pre-termination notice or the 
date of last payment, whichever is later.  38 C.F.R. 
§ 3.655(c)(1) & (2) (1998).

If notice is received that the claimant is willing to report 
for a reexamination before payment has been discontinued or 
reduced, action to adjust payment shall be deferred. The 
reexamination shall be rescheduled and the claimant notified 
that failure to report for the rescheduled examination shall 
be cause for immediate discontinuance or reduction of 
payment.  When a claimant fails to report for such 
rescheduled examination, payment shall be reduced or 
discontinued as of the date of last payment and shall not be 
further adjusted until a VA examination has been conducted 
and the report reviewed.  38 C.F.R. § 3.655(c)(3) (1998).

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes under laws administered by the VA will 
not be reduced to less than such evaluation except upon a 
showing that such rating was based on fraud.  The 20-year 
period will be computed from the effective date of the 
evaluation to the effective date of reduction of evaluation.  
38 C.F.R. § 3.951(b) (1998).


III.  Analysis.

The undersigned notes that significant confusion existed 
during 1989 and 1990 regarding the veteran's address of 
record.  The two memoranda from the VA Medical Center dated 
in September 1989 and September 1990 noted that the veteran's 
home address was in S. Boston.  A review of the veteran's 
claims file does not indicate how this address came of 
record.  It is not the same as the veteran's last reported 
address on as shown in the claims file.  There is a 
subsequent letter from the veteran that was received in July 
1988.  He claimed that he was supplying his new address for 
the third time.  However, this address is not listed on the 
letter attached to the claims folder and there is no envelope 
with a return address attached to it.  The next 
correspondence from the RO in June 1989 was sent to an 
address not previously noted in the claims file.  While it 
could be assumed that this was the address supplied by the 
veteran in July 1988, this fact cannot be verified by the 
record.  Therefore, the undersigned must conclude that it is 
possible that the veteran never received actual notice of his 
appointed time and day of VA examination in September 1989 
from the VA Medical Center.  The VA Medical Center scheduled 
the veteran for an examination in September 1990, 
apparently sending notice to the S. Boston address.  It is 
clear that the veteran had 


changed his address by this time and that this notice was 
sent to the wrong address.  Also relevant are the veteran's 
assertions that by this period he and his children were 
transients living in shelters.  This fact makes it even more 
dubious that he was receiving mail.

In addition, the last notification letters from the RO issued 
in August and December 1990 may not have gone to the 
veteran's last reported address.  These letters were sent to 
the N. Weymouth address reported by the veteran in June 1990.  
However, in the margin of the VA form received from the 
veteran in July 1990, there is listed in a different color 
ink a different address.  The undersigned cannot determine if 
this new address was actually written by the veteran or a VA 
employee, or why it was written on the form.  In such a 
circumstance, the provisions of 38 U.S.C.A. § 5107(b) require 
that the benefit of the doubt be given to the veteran.

Under the circumstances, the undersigned finds that the 
evidence does not indicate that the veteran was properly 
notified of his scheduled VA examinations or received 
notification in August and December 1990 that his VA benefits 
were to be terminated.  Without such notification, his VA 
compensation was not properly terminated effective May 1, 
1990.  Thus, the veteran is entitled to reinstatement of his 
30 percent evaluation from May 1, 1990, to February 3, 1994.


ORDER

As the veteran's VA compensation for PTSD at an evaluation of 
30 percent disabling was improperly terminated on May 1, 
1990, it is reinstated for the period May 1, 1990, to 
February 3, 1994.


REMAND

As noted above, the RO determined in the SOC of August 1994 
that the veteran was not entitled to an earlier effective 
date for the award of his 50 percent evaluation of his PTSD.  
The RO found that the written statement of February 1994 was 
a claim to reopen service connection for PTSD and not a claim 
for an increased evaluation.  However, as the Board has 
determined that the veteran's VA compensation for his PTSD 
was improperly terminated in May 1990, it is now appropriate 
to adjudicate the veteran's claim for an earlier effective 
date.  Therefore, this case will have to be remanded to the 
RO for the following action:

1.  The RO should contact the veteran and 
request him to provide the names and 
addresses of all healthcare providers who 
have treated his PTSD from June 1989 to 
the present time.  The veteran should be 
requested to sign and submit appropriate 
forms giving his consent for the release 
to the VA of any private medical records. 
Treatment records from any identified VA 
facility should also be obtained.  When 
the above requested information and 
consent forms are received, the RO should 
contact the named facilities and/or 
physicians and request them to furnish 
legible copies of all records of 
treatment.  Once obtained, all records 
must be associated with the claims 
folder.

2.  Following completion of this action, 
the RO should review the evidence and 
determine whether the veteran's claim for 
an earlier effective date for his PTSD 
may now be granted.  If the RO's decision 
remains adverse to the veteran, then a 
supplemental statement of the case on 
this issue should be sent to the veteran 
and his representative.  They should be 
given the appropriate amount of time in 
which to respond.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board for 
further appellate consideration, if 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no further action until he is notified.  
The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

- 8 -


